Case 5:02-cr-30020-MFU Document 1553 Filed 06/17/21 Page 1of8 Pageid#: 4470

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
HARRISONBURG DIVISION
UNITED STATES OF AMERICA Case No. 5:02-CR-30020

KHARY JAMAL ANCRUM,
Defendant

By: Hon. Michael F. Urbanski
Chief United States District Judge

)
ov. )
)
)
)
MEMORANDUM OPINION
This matter is before the court on defendant Khary Ancrum’s motion for relief under
28 U.S.C. § 2255 and his motion for release on location monitoring due to COVID-19. ECF
Nos. 1512, 1513. The government filed a motion to dismiss Anctum’s request for § 2255 relief
on August 20, 2020. ECF No. 1542. As discussed below, the court DENIES Ancrum’s
motions and GRANTS the government’s motion to dismiss.
I,
On July 22, 2004, a jury convicted Ancrum on one count of conspiracy to distribute
and possess with intent to distribute 50 grams or mote of cocaine base as charged in Count 1
of a supetseding indictment. ECF Nos. 17, 494. In addition, the government had filed two
notices of enhanced punishment pursuant to 21 U.S.C. § 851, based on prior felony drug
convictions. ECF No. 478.
Pursuant to 21 U.S.C. §§ 846 and 841(b)(1)(A), Ancrum faced a statutory minimum
sentence of life because he had two or mote prior convictions for a felony drug offense. ECF
No. 1456. For purposes of the sentencing guidelines, based on 1,160 grams of cocaine base,

he had a base offense level of 36, increased by 2 points for carrying a firearm while distributing
Case 5:02-cr-30020-MFU Document 1553 Filed 06/17/21 Page 2of8 Pageid#: 4471

narcotics, and by 2 additional points for his role in the offense, for a total offense level of 40.
ECF No. 10. Coupled with a criminal history category of VI, his guideline range was 360
months to life. U.S.S.G. Ch. 5, Pt. A; ECF No. 1456. However, because the statutory minimum
sentence was life, the guideline range also was life. U.S.S.G. § 5G1.1(c)(2). On December 9,
2004, Ancrum was sentenced to a term of life imprisonment to be followed by a 10-year term
of supervised release. ECF No. 527.

On January 9, 2019, Ancrum filed a pro se motion seeking appointment of counsel and
arguing that he was entitled to a modification of his sentence under § 404(b) of the First Step
Act of 2018, Pub. L No. 115-391, 132 Stat. 5194 (2018). The court appointed the Federal
Public Defender (“FPD”) to review Ancrum’s claim for telief and if warranted, to file a
supplemental petition. ECF No. 1445. On March 15, 2019, Assistant Federal Public Defender
Lisa Lorish filed a motion for relief under the First Step Act and asked that Ancrum’s life
sentence be reduced to time served. ECF No. 1472. The government filed a response and on
May 14, 2019, the court granted Ancrum’s request in part and reduced his sentence to 240
months, to be followed by an 8-year term of supervised release. ECF Nos. 1488, 1489.

Six months later, on November 14, 2019, Ancrum sent a letter to the court asking to
run his newly imposed 240-month sentence concurrent with a 13-month sentence out of the
Eastern District of Virginia that was the result of a plea agreement he had entered into prior
to being tried and sentenced to life in the Western District of Virginia. ECF No. 1495. The
court asked the government and the FPD to respond to Ancrum’s letter and both did so. ECF

Nos. 1496, 1498, 1499.
Case 5:02-cr-30020-MFU Document 1553 Filed 06/17/21 Page 3o0f8 Pageid#: 4472

The government argued that Ancrum’s motion was time-barred under Rule 35(a) as it
was not made within 14 days of his First Step Act sentence on May 14, 2019. ECF No. 1498
at 5. The government further argued that the First Step Act did not authorize a subsequent
petition. Id. In addition, the government pointed out that 18 U.S.C § 3584(a) provides that
“[mlultiple terms of imprisonment imposed at different times run consecutively unless the
court orders that the terms are to run concurrently.” Id. at 6. |

The FPD asked the court to apply Fed. R. Crim. P. 36, instead of Rule 35. ECF No.
1499. Rule 36 authorizes the court to correct at any time “a clerical error in a judgment, order,
ot other part of the record, or correct an etror in the record arising from oversight ot
omission.” Citing United States v. Vanderhorst, 927 F. 3d 824, 827 (4th Cir. 2019), Ancrum
asked the court to categorize as clerical error the failure to run his May 2019 20-year First Step
Act sentence concurrent to his 2004 13-month Eastern District of Vitginia sentence. Id. at 3.

The court found that the failure to run Ancrum’s 20-year sentence concurrently with
the 13-month sentence out of the Eastern District of Virginia was not a clerical error. ECF
No. 1500 at 4. Rather, Ancrum was asking the court to reach an issue never raised at his
original sentencing or his resentencing under the First Step Act. Under § 3584(a), because the
Western District of Virginia was not asked to, and did not, run Ancrum’s sentence concuttent
to his Eastern District sentence, these sentences, “imposed at different times,” are required to
“run consecutively.” Id. The court concluded that because Ancrum’s case did not involve a

clerical error, but rather concerned a substantive issue not raised with the court at previous
Case 5:02-cr-30020-MFU Document 1553 Filed 06/17/21 Page 4of8 Pageid#: 4473

sentencings, Rule 36 had no application to this case. Id. The court also concluded that
Ancrum’s motion was untimely under Rule 35. Accordingly, the court denied his motion. Id.

Ancrum did not appeal the denial of his motion, but instead filed the instant § 2255
motion on March 16, 2020 wherein he asserts that he received ineffective assistance of counsel
during and after the First Step Act proceedings that resulted in prejudice to him. ECF No.
1512-1 at 2. Attached to his § 2255 motion was an affidavit from Assistant FPD Lorish, who
stated that she failed to provide the Court with important information that Ancrum was
setving not only a life sentence of imprisonment, but that he also was serving a 13-month
sentence that would be applied consecutively to the life sentence. Aff. of Lisa Lorish, ECF
No. 1512-2 ] 7. She further stated that she failed to argue to the court that the offense in the
Kastern District of Virginia was relevant conduct and that under § 5G1.3(b) of the sentencing
guidelines, where a defendant has another sentence for relevant conduct, the sentence for the
instant offense shall be imposed to run concurrently with the remainder of the undischarged
term of imprisonment. Id. { 8.

Ancrum argues that Lorish provided ineffective assistance of counsel when she (1)
failed to argue that the 13-month sentence out of the Eastetn District of Virginia should have
been treated as a related case and that any sentence reduction granted pursuant to the First
Step Act should have been ordered to run concurtent to the 13-months sentence; (2) failed to
notice that the 13-month sentence was omitted from the amended PSR; and (3) failed to raise
the issue within 14 days of May 14, 2019, the date the modified sentence was entered, which

is the window to correct a sentence that resulted from error. Fed. R. Civ. P. 35(a). In response,
Case 5:02-cr-30020-MFU Document 1553 Filed 06/17/21 Page 5of8 Pageid#: 4474

the government argues (1) a § 2255 motion is not a vehicle in which to attack a sentence

reduction under 18 U.S.C. § 3582(c); (2) a § 2255 petition attacking Ancrum’s sentence is

untimely and an unauthorized successive petition and (3) Ancrum cannot prevail on the merits.
II.

To state a viable claim for relief under § 2255, a petitioner must prove: (1) that his
sefitence was “imposed in violation of the Constitution or laws of the United States;” (2)
that “the court was without jurisdiction to impose such a sentence;” or (3) that “the sentence
was in excess of the maximum authorized by law, or is otherwise subject to collateral attack.”
28 US.C. § 2255(a). If a petition alleges a sentencing error that is neither constitutional nor
jurisdictional, “a district court lacks authority to review it unless it amounts to a fundamental
defect which inherently results in a complete miscarriage of justice.” United States v. Foote,
784 F.3d 931, 936 (4th Cir.) (quoting Davis v. United States, 417 U.S. 333, 346 (1974)). A
petitioner collaterally attacking his conviction or sentence via a § 2255 petition beats the
burden of showing by a preponderance of evidence that he is entitled to relief. White v.
United States, 352 F.Supp.2d 684, 687 (E.D. Va. 2004) (citing Miller v. United States, 261
F.2d 546 (th Cir. 1958), and Vanater v. Boles, 377 F.2d 898, 900 (4th Cir. 1967)).

Section 3582 provides that a court may not modify a term of imprisonment once it has
been imposed, except in very limited circumstances, including “to the extent otherwise

permitted by statute.” 18 U.S.C. § 3582(¢)(1)(B).! The purpose of the First Step Act was to

 

1 The statute also provides that the court may modify an imposed term of imprisonment to the extent otherwise
exptessly permitted by Rule 35 of the Federal Rules of Criminal Procedure. 18 U.S.C. § 3582(c)(1)(B).

5
Case 5:02-cr-30020-MFU Document 1553 Filed 06/17/21 Page 6 of 8 Pageid#: 4475

make the Fair Sentencing Act retroactive. United States v. Wirsing, 943 F.3d 175, 184 (4th Cir.
2019). “The First Step Act thus fits under the narrow exception to finality provided by §
3582(c)(1)(B) because it ‘expressly permits the court to” modify a term of imprisonment.” Id.
(citing United States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010)) (emphasis in original).
The First Step Act provides for modification of a term of imprisonment but does not
require a plenary resentencing. See United States v. Lancaster, 997 F.3d 171, 175 (4th Cir.
2021) (commenting that engaging in analysis that involves the recalculation of the Sentencing
Guidelines in light of intervening case law leaves the court with much discretion but is not

intended to constitute a plenary resentencing); see also United States v. Collington, 995 F.3d

 

347, 358 (4th Cir. 2021) “Ultimately, the First Step Act contemplates a robust resentencing
analysis, albeit not a plenary resentencing hearing.”) Such a determination is consistent with
how motions under other provisions of § 3582(c) are addressed. See Dillon v. United States,
560 U.S. 817, 824-26 (2010) (finding full resentencing hearings not authorized by retroactive
guideline amendments); United States v. Phillips, 194 F. App’x 154, 155 (4th Cir. 2006) (per
curiam) (quoting United States v. Layman, 116 F.3d 105, 108 (4th Cir. 1997) (“Rule 35(a) ‘is
not intended to afford the court the opportunity to reconsider the application or interpretation
of the sentencing guidelines or for the court simply to change its mind about the

appropriateness of the sentence.”’); White v. United States, 745 F.3d 834, 836 (7th Cir. 2014)

 

(citing Dillon and finding the procedure to consider guidelines changes under § 3582(c) is not

a resentencing, but rather a sentence-reduction proceeding).
Case 5:02-cr-30020-MFU Document 1553 Filed 06/17/21 Page 7 of8 Pageid#: 4476

The government acknowledges that courts do not appear to have addressed whether §
2255 may be used to challenge the result of motions for sentence modification under the First
Step Act, but argues that because it is a sentence reduction proceeding under § 3582(c), it is
not subject to attack via § 2255. In the context of § 2255 challenges to orders addressing other
types of sentence reductions under § 3582, courts have held that § 2255 may not be used to
challenge such orders. See Goodwyn, 596 F.3d 233, 236 (4th Cir. 2010) (finding remedy for a
petitioner unhappy with sentence reduction based on guidelines amendment was to appeal

rather than seek motion for reconsideration eight months later); United States v. Woodson,

 

433 F. App’x 191, 193 (4th Cir. 2011) (same); United States v. Casey, No. 7:07cr00014, 2012
WL 4513811, *1 (W.D. Va. Oct. 1, 2021) (stating that § 2255 is not a vehicle for attacking a
sentence reduction under § 3582(c)(2)).

Because Ancrum sought First Step Act relief under § 3582(0), it follows that he cannot
challenge the result via this § 2255 petition. Thus, this court lacks jurisdiction to consider his
motion and it must be DISMISSED.

Moteover, even if Ancrum could challenge the result of his First Step Act motion, he
has not stated a claim for violation of a constitutional right in this § 2255 action. Criminal
defendants have a Sixth Amendment right to effective legal assistance. Strickland v.
Washington, 466 U.S. 668, 687 (1984). In order to establish that counsel’s assistance was not
reasonably effective, a defendant must satisfy a two-prong analysis: He must show both that
(1) counsel’s performance fell below an objective standard of reasonableness; and (2) he was

prejudiced by counsel’s alleged deficient performance. Id. at 669.
Case 5:02-cr-30020-MFU Document 1553 Filed 06/17/21 Page 8of8 Pageid#: 4477

However, petitioners do not have a constitutional right to counsel to file post-conviction
motions. United States v. Odman, No. 4:96-cr-00053-MR-1, 2020 WL 6877180, *3 (W.D.N.C.
Nov. 23, 2020) (citing Lawrence v. Florida, 549 U.S. 327, 336-37 (2007) and Rouse v. Lee, 339
F.3d 238, 250 (4th Cir. 2003)). As Ancrum does not have a right to counsel, any possible error
made by Lotrish in seeking a reduction of his sentence under § 3582 does not tise to the level
of violation of a constitutional right. See United States v. MacDonald, 966 F.2d 854, 859 n.9
(4th Cir. 1992) (“[Wyhere no Sixth Amendment right to counsel attaches to the proceeding,
an ineffective assistance claim cannot be sustained.”)
Il.

Ancrum also asked the court for a recommendation for release to Federal Location
Monitoring or to a Residential Reentry Center while his § 2255 motion was pending. ECF No.
1513. According to the BOP Inmate Locator, Ancrum currently is housed at a Residential
Reentry Center in Phoenix, Arizona. https://www.bop.gov/locations/ccm/cph/ (last viewed
June 11, 2021). Therefore, his request for a recommendation of placement is DENIED as
moot.

An appropriate order will be entered.

It is so ORDERED.
LORD
Entered: Tu ve | S; (

‘yr —

Michael F. Urbanski
Chief United States District Judge
